 



EXHIBIT 10.6
Addendum NO. 1
to the
EXCESS OF LOSS RETROCESSION AGREEMENT
BY AND BETWEEN
PLATINUM UNDERWRITERS BERMUDA, LTD.
(RETROCEDANT)
and
PLATINUM RE (UK) LIMITED
(RETROCESSIONAIRE)
DATED AS OF July 1st 2006
IT IS HEREBY AGREED that with effect from 1st July 2006 the TERRITORY,
REINSTATEMENT and the PREMIUM PROVISION shall be amended to read as follows:
ARTICLE 4 - TERRITORY
Coverage applies within the territorial limits of North America, South America,
Japan and the Carribbean. Coverage in Japan only applies for the peril of
earthquake.
ARTICLE 7 - REINSTATEMENT
Each loss hereon reduces the amount of indemnity provided under this Agreement
by the amount paid. Any amount so exhausted shall be automatically reinstated
from the time of the occurrence of loss and for each amount so reinstated, the
Retrocedant agrees to pay an additional premium calculated at pro rata of
$5,200,000 as respects the fraction of indemnity exhausted and 100% of
$5,200,000 regardless of the unexpired term of this Agreement. Nevertheless, the
Retrocessionaire’s liability shall not exceed $70,000,000 with respect to all
Loss Occurrences during the term of the Agreement.
ARTICLE 8 - PREMIUM
The premium for this Agreement shall be a flat premium of $4,800,000 payable in
installments of $2,200,000 January 1st 2006 and $2,600,000 July 1st 2006.

page 1 of 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

                      Platinum Re (UK) Limited    
 
                    By:   /s/ Michael J. Coldman                  
 
      Name:   Michael J. Coldman    
 
      Title:   Chief Executive Officer and Managing Director    
 
      Date:   July 21, 2006    
 
                    Platinum Underwriters Bermuda, Ltd.    
 
                    By:   /s/ Les Waters                  
 
      Name:   Les Waters    
 
      Title:   Vice President    
 
      Date:   July 21, 2006    

page 2 of 2